Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 1 of 21 PageID 519




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MITSUBISHI HITACHI POWER SYSTEMS
AMERICAS, INC., n/k/a MITSUBISHI
POWER AMERICAS, INC.

       Plaintiff,                                    CASE NO. 6:20-cv-1845-Orl-78DCI

          vs.

SIEMENS ENERGY, INC., JOHN DOE 1,
individually, and JOHN DOE 2,
individually,

      Defendants.
______________________________________/

                PLAINTIFF’S UNOPPOSED MOTION TO SEAL CERTAIN
                EXHIBITS FOR EVIDENTIARY HEARING PURSUANT TO
                       18 U.S.C §1835(a), (b) AND SUPPORTING
                              MEMORANDUM OF LAW

       Plaintiff Mitsubishi Hitachi Power Systems Americas, Inc., n/k/a Mitsubishi Power

Americas, Inc. (“Mitsubishi”), pursuant to Local Rule 1.09(b) and 18 U.S.C.1835(a),(b), files this

Unopposed Motion to Seal Certain Exhibits to be admitted at the December 3, 2020 evidentiary

hearing on its Motion for Preliminary Injunction and in support thereof states as follows:

                                SUMMARY OF ARGUMENT

       Mitsubishi requests that certain exhibits to be used at the December 3, 2020 evidentiary,

as more particularly described in this Motion, be sealed. Sealing of the exhibits is authorized

pursuant to Local Rue 1.09(b) and 18 USC § 1835(a) and (b) of the Defend Trade Secrets Act as

the exhibits at issue include confidential and proprietary trade secret information. Mitsubishi’s

privacy interest in the Trade Secret documents outweighs any public right of access. Mitsubishi

derives economic value from the fact that its Trade Secrets are not generally known to others. The

availability of Mitsubishi’s confidential information and Trade Secrets would give competitors an
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 2 of 21 PageID 520




unfair economic advantage in developing, marketing, manufacturing, and selling competitive

industrial power generation products and providing service of these products. Therefore it is

imperative that the documents be sealed to prevent such harm.

                                    I.      BACKGROUND

        1.     This case arises from Siemens’ acknowledged misappropriation and sharing of

Mitsubishi’s Trade Secrets. (Docs. 1, 2, 27, 34).

        2.     Mitsubishi has filed a Verified Complaint against Siemens Energy, Inc.

(“Siemens”), John Doe 1, and John Doe 2, pursuant to the 18 U.S.C §1836(b), et. seq. known as

the Defend Trade Secrets Act (“DTSA”). (Doc. 1)(“Complaint”).

        3.     The Complaint consists of two counts under the DTSA: (1) action for temporary

restraining order, temporary injunction, and permanent injunction; and (2) an action for damages.

        4.     The gravamen of the Complaint is that Mitsubishi submitted substantial Trade

Secret Information to Dominion Energy, Inc. (“Dominion”) as part of Mitsubishi’s submitting of

a proposal to supply and deliver combustion turbine and generator packages, related technical

advisory services and a long term service agreement to the Virginia electric and Power Company,

a Dominion company (the “Peakers Project”). (Doc. 1, ¶ 22, 26)

        5.     A “peaker” is a power plant that operates generally only when there is a high

demand for electricity, known as peak demand. (Doc. 1 ¶ 23)

        6.     Specifically, in connection with its proposal for the Peakers Project, Mitsubishi sent

Dominion pricing information, engineering specifications, economic data, analysis and

evaluations of gas turbine temperatures, fuel consumption, heat rate, exhaust flow, and output, as

well as patterns, plans, designs, drawings, specifications, weights, dimensions, bills of material,

equipment test results, discounts, performance data, calculations, and other know-how—all of

which constituted Trade Secrets. (Doc. 1, ¶ 26)

                                                    2
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 3 of 21 PageID 521




        7.       The Trade Secrets provided as part of the Peakers Project bid submissions contain

information not limited in applicability to only the Peakers Project specifically or peakers in

general but also to Mitsubishi’s business model, pricing, and specifications for specific equipment,

equipment upgrades, techniques and long term services offered which will have impact to bids for

such equipment and services on future projects whether offered on peaker or base load projects.

(Doc. 1, ¶ 28)

        8.       Per the Complaint, on August 28, 2020, i.e., over one year after Siemens was

awarded the Peakers Project, Siemens notified Mitsubishi that a Dominion employee had disclosed

Mitsubishi’s Trade Secrets to Siemens. (Doc. 1, ¶ 29)

        9.       The Complaint seeks temporary and permanent injunctive relief pursuant to the

DTSA (1) enjoining the Defendants from further use of or disclosing Mitsubishi’s confidential

information and any subsequent documents which contain such information or derivations thereof,

which information, if it remains within Siemens custody, possession, and control, will cause

detrimental harm to Mitsubishi in the form of lost profits, loss of business opportunities, loss of

trade secrets, and loss of goodwill with current and prospective clients; (2) compelling the

immediate return of the Mitsubishi confidential information and certification that none of it

remains with Defendants; and (3) enjoining Siemens from using the Mitsubishi confidential

information or derivatives thereof on future project bids. (Doc. 1, p. 15)

        10.      Count II of the Complaint seeks damages under the DTSA.

        11.      In connection with the filing of the Complaint Mitsubishi filed a Motion for

Preliminary Injunction Under Rule 65 and 18 U.S.C. § 1836(B)(3)(A) seeking preliminary

injunctive relief pending the outcome of the Lawsuit: (1) enjoining the Defendants from further

use of or disclosing Mitsubishi’s confidential information and any subsequent documents which



                                                 3
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 4 of 21 PageID 522




contain such information or derivations thereof, which information, if it remains within Siemens

custody, possession, and control, will cause detrimental harm to Mitsubishi in the form of lost

profits, loss of business opportunities, loss of trade secrets, and loss of goodwill with current and

prospective clients; (2) compelling the immediate return of the Mitsubishi confidential information

and certification that none of it remains with Defendants; and (3) enjoining Siemens from using

the Mitsubishi confidential information or derivatives thereof on future project bids. (Doc. 2, p.

19)

          12.   Mitsubishi’s Motion for Preliminary Injunction is scheduled for an evidentiary

hearing on December 3, 2020. (Doc. 42)

          13.   During the evidentiary hearing Mitsubishi intends to submit into evidence several

documentary exhibits which discuss or include Mitsubishi’s Trade Secret information. Those

exhibits are as follows:

   Ex        Date           File Name                             SUMMARY
   A       5/23/19 Raw Summary               Chart prepared by Dominion Energy personnel,
                   Attachment 1              attached to a 5/23/19 email, summarizing summer
                                             capacity (mw), costs/kw, NOx (gas/oil) emissions, CO
                                             (gas/oil) emissions, dual fuel option costs, and gas
                                             only (LTSA) costs for MHPS’s 501GAC and PWPS
                                             FT4000 aero engines. The chart also contained
                                             information about MHPS competitors.

      B    5/23/19 Raw Summary               Chart prepared by Dominion Energy personnel,
                   Attachment 2              attached to a 5/23/19 email, summarizing the
                                             following items for MHPS’s 501GAC and PWPS
                                             FT4000 aero engines: equipment and shipping costs,
                                             NOx (gas/oil) emissions, CO (gas/oil) emissions,
                                             options (i.e., backup fuel, wet compression costs,
                                             lube oil purifier costs, generator upgrade costs, fire
                                             protection system upgrade costs, hot SCR costs), and
                                             LTSA to 1st major service cost for 500MW gas only.
                                             The chart also contained information about MHPS
                                             competitors as well.

      C    6/3/19   Peaker Cost              Chart related to the 2022 SC RFP evaluation prepared
                    Summary Email            by Dominion Energy personnel, attached to a 6/3/19
                                             email, summarizing capacity, initial pricing, and
                    Attachment

                                                 4
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 5 of 21 PageID 523



                                      option costs (i.e., dual fuel costs, evaporation cooling,
                                      wet compression, etc.) for MHPS 501GAC Fast
                                      engines. The chart also contained information about
                                      MHPS competitors.
    D     6/13/19 Service             LTSA cost summary sheet for MHPS engines
                  Agreement           broken down by 2022 Base Cost (2 gas turbines at 1
                  Attachment          site) and future (2 sites with 2 GTs/site) costs. The
                                      chart includes costs for things like total contract
                                      price, additional parts purchase, credit for parts at
                                      the end of term, additional fuel oil optional parts,
                                      escalation start date and rates.
    E     6/13/19 Summary Email       Email regarding MHPS’s proposal for the Kai
                                      upgrade as it related to the combustion turbine engine
                                      RFP bids

                                      The email chain included an email from Mark
                                      Bissonnette (Senior VP, Service Sales & Marketing,
                                      MHPS) to Bill Newsom (MHPS) and Marco
                                      Sanchez (MHPS) on 6/13/19 showing combined
                                      cycle output and bundled prices for units at
                                      Dominion’s Warren and Brunswick facilities.


    F     6/14/19 Kai Upgrade Email   Email chain that includes a 2/13/19 email from
                                      Craig Malobicky (Sales Manager, MHPS) to
                                      Olaf Barth (Dominion Energy), David
                                      Anderson (Dominion Energy), and Rizwan
                                      James (Dominion Energy) discussing the Kai
                                      upgrades including potential performance of
                                      Brunswick and Warren plants after upgrade.




                                          5
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 6 of 21 PageID 524




    G          Kai Upgrade        11/29/18 presentation from MHPS employees
               Attachment 1       Scott Cloyd (Chief Engineer), Christian Dakin
                                  (Senior Product Line Manager), and Craig
                                  Malobicky (Sales Manager) entitled “Product
                                  & Upgrade Overview M501GAC’s Brunswick
                                  County/Warren County.”




    H          Kai Upgrade        Spreadsheet providing technical data for Kai
               Attachment 2       upgrade including performance inputs/outputs
                                  (i.e., temperature, humidity, compressor inlet
                                  temperature, barometric pressure, load, gross
                                  output, gross heat rate, fuel flow, exhaust
                                  temperature, and exhaust flow), post-uprate
                                  configuration     (Kai),    and   post-uprate
                                  configuration (Kai and Compressor).



    I          Kai Upgrade        6/6/19 letter from Sean Joshi (VP, Sales &
               Attachment 3       Strategic Ventures, MHPS) to Landon Prentiss
                                  (Dominion Energy) clarifying MHPS’s
                                  original equipment commercial proposal and
                                  offering information related to Dominion
                                  Energy’s Clarifications set #2, question #2.




                                      6
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 7 of 21 PageID 525




    J             Kai Upgrade           5/1/19 MHPS “Customer Proposal” for
                  Attachment 4          “Dominion-Warren County GAC KAI
                                        Turbine Upgrade QTO-19-0711-1.” The
                                        proposal provided an offer letter, and specific
                                        information about the GAC Kai Upgrade
                                        (description, scope of supply – GT, function &
                                        technical summary, estimated performance
                                        benefit, implementation schedule, and
                                        pricing).




    K     6/20/19 CT Evaluation         Draft June 2019 RFP analysis presentation
                  Attachment            prepared by Dominion Energy personnel,
                                        attached to a 6/20/19 email, providing
                                        assumptions about MHPS 501 GAC
                                        generators (3x545 mw (1,635 mw)) including
                                        overnight installed costs (per kw) and capital
                                        expenditures between 2022 and 2024. It also
                                        included NPV results ($/kw) for MHPS
                                        engines from 2022 to 2024.
                                        The presentation also contained information
                                        about MHPS competitors.

    L     6/20/19 Revised Offer Email   Email chain including a 6/20/19 email from
                                        Sean Joshi (MHPS) to Landon Prentiss
                                        (Dominion Energy) attaching MHPS’s revised
                                        offer for the peaker project.




    M             Revised Offer         6/20/19 letter from Kent Rockaway (VP,
                  Attachment            Commercial Operations, MHPS) to Landon
                                        Prentiss (Dominion Energy) entitled “2022 CT
                                        Project – Revised Commercial Offer”
                                        providing details of a new price, and other
                                        items, for 6x M501GAC Peaker Gas Turbines
                                        and GAC Kai upgrades.




                                            7
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 8 of 21 PageID 526




        14.    The sealing of the exhibits is necessary to protect Mitsubishi’s Trade Secrets from

public disclosure. Otherwise Mitsubishi will be subject to the very same harm that it seeks to

remedy in the instant lawsuit, i.e., the disclosure of its Trade Secrets to the public including its

competitors.

        15.    Sealing of the exhibits is authorized pursuant to 18 USC § 1835(a) and (b) of the

DTSA. Under subsection (a) “In any prosecution or other proceeding under this chapter, the court

shall enter such orders and take such other action as may be necessary and appropriate to preserve

the confidentiality of trade secrets . . . .” Under subsection (b) “The court may not authorize or

direct the disclosure of any information the owner asserts to be a trade secret unless the court

allows the owner the opportunity to file a submission under seal that describes the interest of

the owner in keeping the information confidential.”

        16.    The exhibits at issue fall within the definition of “trade secret” under the DTSA.

The term “trade secret” is defined as follows:

        (3)the term “trade secret” means all forms and types of financial, business,
        scientific, technical, economic, or engineering information, including patterns,
        plans, compilations, program devices, formulas, designs, prototypes, methods,
        techniques, processes, procedures, programs, or codes, whether tangible or
        intangible, and whether or how stored, compiled, or memorialized physically,
        electronically, graphically, photographically, or in writing if—

               (A)the owner thereof has taken reasonable measures to keep such
        information secret; and

               (B)the information derives independent economic value, actual or potential,
        from not being generally known to, and not being readily ascertainable through
        proper means by, another person who can obtain economic value from the
        disclosure or use of the information;
        18 U.S.C. § 1839




                                                 8
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 9 of 21 PageID 527




        17.     Mitsubishi further notes that as part of the instant litigation, the parties have entered

into a Confidentiality Agreement whereby they have agreed that if either party seeks to file any

document designated as confidential, that they will seek to file such document under seal.

        18.     Therefore, sealing of the document is necessary to protect Mitsubishi’s confidential

and proprietary Trade Secret Information.

        19.     Mitsubishi requests that if the Court grants this Motion, that the documents be

sealed indefinitely, subject to further orders as may later be made with respect to confidentiality.

                                II.     MEMORANDUM OF LAW

MITSUBISHI’S EXHIBITS FOR THE EVIDENTIARY HEARING SHOULD BE SEALED
BECAUSE THEY INCLUDE TRADE SECRETS.

        Pursuant to Middle District Local Rule 1.09 a party may seek to file under seal documents

it wants sealed from public disclosure. Where, as here, the filing under seal is authorized by

statute, Rule 1.09(b) provides the Motion should include:

        (i) a citation to the statute, rule, or order authorizing the seal;

        (ii) an identification and description of each item submitted for sealing;

        (iii) a statement of the proposed duration of the seal; and

        (iv) a statement establishing that the items submitted for sealing are within the
        identified statute, rule, or order the movant cites as authorizing the seal.

        As set forth below, the weighing of these factors compel the sealing of the specified

exhibits to be introduced at the December 3, 2020 evidentiary hearing.

        A.      Statutory Authority Exists for Sealing the Exhibits

        Here, Sealing of the exhibits is authorized pursuant to 18 USC § 1835(a) and (b) of the

DTSA. Under subsection (a) “In any prosecution or other proceeding under this chapter, the court

shall enter such orders and take such other action as may be necessary and appropriate to preserve

the confidentiality of trade secrets . . . .” Under subsection (b) “The court may not authorize or

                                                    9
#80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 10 of 21 PageID 528




 direct the disclosure of any information the owner asserts to be a trade secret unless the court

 allows the owner the opportunity to file a submission under seal that describes the interest of

 the owner in keeping the information confidential.”

         B.     Identification and Description of Each Item Submitted for Sealing

         Here the exhibits at issue are the following:

    Ex       Date           File Name                              SUMMARY
    A      5/23/19 Raw Summary                Chart prepared by Dominion Energy personnel,
                   Attachment 1               attached to a 5/23/19 email, summarizing summer
                                              capacity (mw), costs/kw, NOx (gas/oil) emissions, CO
                                              (gas/oil) emissions, dual fuel option costs, and gas
                                              only (LTSA) costs for MHPS’s 501GAC and PWPS
                                              FT4000 aero engines. The chart also contained
                                              information about MHPS competitors.

     B     5/23/19 Raw Summary                Chart prepared by Dominion Energy personnel,
                   Attachment 2               attached to a 5/23/19 email, summarizing the
                                              following items for MHPS’s 501GAC and PWPS
                                              FT4000 aero engines: equipment and shipping costs,
                                              NOx (gas/oil) emissions, CO (gas/oil) emissions,
                                              options (i.e., backup fuel, wet compression costs,
                                              lube oil purifier costs, generator upgrade costs, fire
                                              protection system upgrade costs, hot SCR costs), and
                                              LTSA to 1st major service cost for 500MW gas only.
                                              The chart also contained information about MHPS
                                              competitors as well.

     C     6/3/19   Peaker Cost               Chart related to the 2022 SC RFP evaluation prepared
                    Summary Email             by Dominion Energy personnel, attached to a 6/3/19
                                              email, summarizing capacity, initial pricing, and
                    Attachment                option costs (i.e., dual fuel costs, evaporation cooling,
                                              wet compression, etc.) for MHPS 501GAC Fast
                                              engines. The chart also contained information about
                                              MHPS competitors.
     D     6/13/19 Service                    LTSA cost summary sheet for MHPS engines
                   Agreement                  broken down by 2022 Base Cost (2 gas turbines at 1
                                              site) and future (2 sites with 2 GTs/site) costs. The
                   Attachment                 chart includes costs for things like total contract
                                              price, additional parts purchase, credit for parts at
                                              the end of term, additional fuel oil optional parts,
                                              escalation start date and rates.




                                                  10
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 11 of 21 PageID 529



     E     6/13/19 Summary Email       Email regarding MHPS’s proposal for the Kai
                                       upgrade as it related to the combustion turbine engine
                                       RFP bids

                                       The email chain included an email from Mark
                                       Bissonnette (Senior VP, Service Sales & Marketing,
                                       MHPS) to Bill Newsom (MHPS) and Marco
                                       Sanchez (MHPS) on 6/13/19 showing combined
                                       cycle output and bundled prices for units at
                                       Dominion’s Warren and Brunswick facilities.


     F     6/14/19 Kai Upgrade Email   Email chain that includes a 2/13/19 email from
                                       Craig Malobicky (Sales Manager, MHPS) to
                                       Olaf Barth (Dominion Energy), David
                                       Anderson (Dominion Energy), and Rizwan
                                       James (Dominion Energy) discussing the Kai
                                       upgrades including potential performance of
                                       Brunswick and Warren plants after upgrade.




     G             Kai Upgrade         11/29/18 presentation from MHPS employees
                   Attachment 1        Scott Cloyd (Chief Engineer), Christian Dakin
                                       (Senior Product Line Manager), and Craig
                                       Malobicky (Sales Manager) entitled “Product
                                       & Upgrade Overview M501GAC’s Brunswick
                                       County/Warren County.”




                                          11
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 12 of 21 PageID 530




     H          Kai Upgrade        Spreadsheet providing technical data for Kai
                Attachment 2       upgrade including performance inputs/outputs
                                   (i.e., temperature, humidity, compressor inlet
                                   temperature, barometric pressure, load, gross
                                   output, gross heat rate, fuel flow, exhaust
                                   temperature, and exhaust flow), post-uprate
                                   configuration     (Kai),    and   post-uprate
                                   configuration (Kai and Compressor).



     I          Kai Upgrade        6/6/19 letter from Sean Joshi (VP, Sales &
                Attachment 3       Strategic Ventures, MHPS) to Landon Prentiss
                                   (Dominion Energy) clarifying MHPS’s
                                   original equipment commercial proposal and
                                   offering information related to Dominion
                                   Energy’s Clarifications set #2, question #2.




     J          Kai Upgrade        5/1/19 MHPS “Customer Proposal” for
                Attachment 4       “Dominion-Warren County GAC KAI
                                   Turbine Upgrade QTO-19-0711-1.” The
                                   proposal provided an offer letter, and specific
                                   information about the GAC Kai Upgrade
                                   (description, scope of supply – GT, function &
                                   technical summary, estimated performance
                                   benefit, implementation schedule, and
                                   pricing).




                                      12
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 13 of 21 PageID 531




     K     6/20/19 CT Evaluation             Draft June 2019 RFP analysis presentation
                   Attachment                prepared by Dominion Energy personnel,
                                             attached to a 6/20/19 email, providing
                                             assumptions about MHPS 501 GAC
                                             generators (3x545 mw (1,635 mw)) including
                                             overnight installed costs (per kw) and capital
                                             expenditures between 2022 and 2024. It also
                                             included NPV results ($/kw) for MHPS
                                             engines from 2022 to 2024.
                                             The presentation also contained information
                                             about MHPS competitors.

     L     6/20/19 Revised Offer Email       Email chain including a 6/20/19 email from
                                             Sean Joshi (MHPS) to Landon Prentiss
                                             (Dominion Energy) attaching MHPS’s revised
                                             offer for the peaker project.




     M             Revised Offer             6/20/19 letter from Kent Rockaway (VP,
                   Attachment                Commercial Operations, MHPS) to Landon
                                             Prentiss (Dominion Energy) entitled “2022 CT
                                             Project – Revised Commercial Offer”
                                             providing details of a new price, and other
                                             items, for 6x M501GAC Peaker Gas Turbines
                                             and GAC Kai upgrades.




         In addition to the Mitsubishi documents that are the primary subject of this Motion,

 Mitsubishi anticipates that it may seek to introduce certain transmittal Siemens transmittal emails

 that represent the transmittal of and dissemination of the Mitsubishi Trade Secrets, a summary

 document prepared by Siemens describing in general detail the identity of Siemens’ employees

 who received the Mitsubishi Trade Secrets and a one page summary describing the benchmarking

 of the Mitsubishi Trade Secrets into Siemens data bases. Siemens has designated these materials

 as confidential. Pursuant to the parties confidentiality agreement, Mitsubishi is required to seek



                                                 13
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 14 of 21 PageID 532




 leave to seal materials designated as confidential pursuant to Local Rule 1.09. These materials,

 which Mitsubishi refers to collectively as the “Siemens Confidential Designated Documents” have

 been the subject of conferral and are identified as follows:

         Transmittal emails:      The Siemens Confidential Designated Documents consist of

 transmittal emails identified by the following bates labels:

      SIEM_ENER000001, SIEM_ENER000004, SIEM_ENER000008,                        SIEM_ENER000012,
 SIEM_ENER000015, SIEM_ENER000047, SIEM_ENER000052,                             SIEM_ENER000056,
 SIEM_ENER000057, SIEM_ENER000059, SIEM_ENER000061,                             SIEM_ENER000063.
 SIEM_ENER000067, SIEM_ENER000082, SIEM_ENER000103,                             SIEM_ENER000105,
 SIEM_ENER000107, SIEM_ENER000114, SIEM_ENER000117,                             SIEM_ENER000124,
 SIEM_ENER000126, SIEM_ENER000133, SIEM_ENER000138,                             SIEM_ENER000158,
 SIEM_ENER000181, SIEM_ENER000184, SIEM_ENER000205

         Attachments to correspondence: The Siemens Confidential Designated Documents

 include attachments to letters sent by Siemens counsel on October 26, 2020, October 27, 2020 and

 November 27, 2020. Specifically, Mitsubishi is identifying Attachment A to Siemens 10/26/20

 letter, Attachment A to Siemens 10/27/20 letter and Attachment A to Siemens 11/27/20 letter.

         C.     The Exhibits Are Within the Ambit of 18 U.S.C § 1835

         The exhibits at issue fall within the ambit of the statute. The statute defines “trade secret”

 as:

          all forms and types of financial, business, scientific, technical, economic, or
         engineering information, including patterns, plans, compilations, program devices,
         formulas, designs, prototypes, methods, techniques, processes, procedures,
         programs, or codes, whether tangible or intangible, and whether or how stored,
         compiled,     or    memorialized     physically,     electronically,   graphically,
         photographically, or in writing if—

                (A)the owner thereof has taken reasonable measures to keep such
         information secret; and


               (B)the information derives independent economic value, actual or potential,
         from not being generally known to, and not being readily ascertainable through



                                                  14
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 15 of 21 PageID 533




         proper means by, another person who can obtain economic value from the
         disclosure or use of the information;

                1.      The Exhibits include trade secret information

         As asserted by Mitsubishi in its Verified Complaint and in the Declaration of Kent

 Rockaway in support of its Motion for Preliminary Injunction, these exhibits fall within the

 aforementioned statutory definition of trade secret. The exhibits include pricing information,

 engineering specifications, economic data, analysis and evaluations of gas turbine temperatures,

 fuel consumption, heat rate, exhaust flow, and output, as well as plans, designs, drawings,

 specifications, weights, dimensions, bills of material, equipment test results, discounts,

 performance data, calculations, and other know-how—all of which constituted Trade Secrets.

 (Doc. 2-1, ¶ 18)

                2.      Mitsubishi has taken reasonable measures to keep the
                        information secret.

         Mitsubishi has taken reasonable measures to keep the information secret. Mitsubishi

 invests substantial time and money in safeguarding the Trade Secrets and otherwise confidential

 information. Mitsubishi takes reasonable steps to protect and maintain the secrecy of the

 confidential information and Trade Secrets and has taken significant measures to prevent it from

 becoming available to persons other than Mitsubishi personnel who require access to this

 information to perform their job duties in the furtherance of Mitsubishi’s business. (Doc. 2-1, ¶

 10)     For example, confidential information and Trade Secrets are only provided to those

 Mitsubishi employees on a need to know basis for Mitsubishi’s business, or potential clients of

 Mitsubishi who have signed non-disclosure agreements. (Doc. 2-1, ¶ 10) In no event does

 Mitsubishi share its confidential information or Trade Secrets with competitors. In addition,

 Mitsubishi has established policies that:



                                                15
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 16 of 21 PageID 534




         (a)    prohibit    Mitsubishi   personnel    from     emailing    confidential
                information/Trade Secrets to non-Mitsubishi personnel without adequate
                protections in place to maintain its secrecy such as a non-disclosure
                agreement;

         (b)    prohibit the use of personal removable storage devices (e.g., USB thumb
                drives);

         (c)    permit Mitsubishi personnel to review confidential information/Trade
                Secrets only on password protected, Mitsubishi-issued computers (i.e.,
                Mitsubishi employees are not permitted to store confidential information on
                their personal computers); and

         (d)    require reaching non-disclosure agreements before sharing the confidential
                information/Trade Secrets with potential clients in connection with
                proposals.
 (Doc. 2-1, ¶ 11)

         To protect the Trade Secrets from being publicly known,           Mitsubishi also requires

 personnel to review confidential information/Trade Secrets only on password protected,

 Mitsubishi-issued computers (i.e., Mitsubishi employees are not permitted to store confidential

 information on their personal computers); and requiring expansive non-disclosure agreements

 before sharing the confidential information/Trade Secrets with potential clients in connection with

 proposals. (Doc. 2-1, ¶ 12)

         Other measures Mitsubishi takes to protect its Trade Secrets include requiring Employees

 of Mitsubishi to sign confidentiality agreements, which, in part, provide that Mitsubishi’s

 confidential information and Trade Secrets shall be kept confidential at all times. (Doc. 2-1, ¶ 13)



                3.      The Information derives independent economic value from
                        not being generally known or readily ascertainable by other
                        persons who can obtain economic value from the disclosure.

         The information derives independent economic value, actual or potential, from not being

 generally known to, and not being readily ascertainable through proper means by, another person



                                                 16
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 17 of 21 PageID 535




 who can obtain economic value from the disclosure or use of the information. The industrial power

 generation industry is highly competitive. In this constricted and highly competitive market, one

 of Mitsubishi’s most valuable assets are its confidential information and Trade Secrets.

 Mitsubishi’s Trade Secrets allow it, among other things, to maintain a competitive edge in the

 market and to conduct business to serve its customers. The disclosure of Mitsubishi’s confidential

 information and Trade Secrets to its competitors would put Mitsubishi at a great commercial

 disadvantage. The Trade Secrets afford Mitsubishi significant economic value because they are

 confidential, and provides Mitsubishi significant advantages over its competitors, Siemens and

 GE. (Doc. 2-1, ¶ 7) The possession of Mitsubishi’s confidential information and Trade Secrets

 would give competitors an unfair economic advantage in developing, marketing, manufacturing,

 and selling competitive industrial power generation products and providing service of these

 products. (Doc. 2-1, ¶ 9)

         Therefore it is imperative that the exhibits be kept under seal to prevent their disclosure.

         D.     The Duration of the Seal

         If the Court grants this Motion, Mitsubishi requests that the documents be sealed

 indefinitely, subject to further orders as may later be made with respect to confidentiality. Courts

 in this district have allowed for documents to be filed under seal for indeterminate amounts of

 time. See, e.g., Shamblin v. Obama for Am., 2014 WL 6611006, at *3 (M.D. Fla. Nov. 21, 2014)

 (granting motion to seal exhibits for an indefinite duration).

         E.     Mitsubishi’s Interest In Keeping the Information Confidential Outweighs Any
                Public Interest in Access.

         The public has a common-law right of access to judicial proceedings, which includes the

 right to inspect and copy public records and court documents. Chicago Tribune Co. v.

 Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). However, the public’s


                                                  17
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 18 of 21 PageID 536




 constitutional right of access to court records has a more limited application in the context of civil

 litigation than it does in the context of criminal proceedings. Id. at 1310. Moreover, when it comes

 to trade secrets “the general public [has] little interest in the details of trade secrets” while,

 conversely, parties “have a strong and overriding interest in protecting trade secrets and their

 confidential business relations and ... could be damaged irreparably if [their] proprietary secrets

 were put in the public domain . . .” Aetna, Inc. v. Fluegel, 2007 WL 4573800, at *3 (Conn. Super.

 Ct. Nov. 27, 2007) Thus, the right of access “may be overcome by a showing of good cause, which

 requires ‘balanc[ing] the asserted right of access against the other party’s interest in keeping the

 information confidential.” Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2005).

 Courts consider the following factors:

         (1) whether allowing access would impair court functions or harm legitimate
         privacy interests;
         (2) the degree and likelihood of injury if made public;
         (3) the reliability of the information;
         (4) whether there will be an opportunity to respond to the information;
         (5) whether the information concerns public officials or public concerns; and
         (6) the availability of a less onerous alternative to sealing the documents.

 Id. These factors support the filing of the exhibits under seal.

         1.     Allowing access would harm Mitsubishi’s legitimate privacy interests and
                Mitsubishi would suffer significant harm if its trade secret information was
                made public.

         Mitsubishi has legitimate privacy interests in the exhibits at issue as they include

 Mitsubishi’s Trade Secret information. It will suffer significant harm if that information is

 available to the public as Mitsubishi derives economic value from the fact that its Trade Secrets

 are not generally known to others. The availability of Mitsubishi’s confidential information and

 Trade Secrets would give competitors an unfair economic advantage in developing, marketing,




                                                  18
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 19 of 21 PageID 537




 manufacturing, and selling competitive industrial power generation products and providing service

 of these products.

         2.     The information is reliable

         The information is reliable as it consists of Mitsubishi confidential and proprietary

 financial and technical Trade Secret Data. The documents will be the subject of sworn testimony

 at the evidentiary hearing during which any particular documents reliability can be weighed.

         3.     Siemens will have the opportunity to respond to the information.

         Siemens will have the opportunity to respond to the information as the exhibits will be

 introduced into evidence at the evidentiary hearing. Therefore Siemens will be able to use the

 same exhibits as part of its examination of the witnesses.

         4.     The information does not concern public officials or public concerns

         The information does not concern public officials or public concerns but instead concerns

 Mitsubishi’s trade secrets. As previously noted, “the general public [has] little interest in the

 details of trade secrets” while, conversely, parties “have a strong and overriding interest in

 protecting trade secrets and their confidential business relations and ... could be damaged

 irreparably if [their] proprietary secrets were put in the public domain . . .” Aetna, Inc., 2007 WL

 4573800, at *3.

         5.     There is not a less onerous alternative to sealing the documents.

         There is not a less onerous alternative to sealing the documents so as to prevent their

 potential disclosure to the public and Mitsubishi’s competitors.




                                                 19
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 20 of 21 PageID 538




                                       III.    CONCLUSION

         WHEREFORE, based on the foregoing, Mitsubishi Hitachi Power Systems Americas, Inc.,

 n/k/a Mitsubishi Power Americas, Inc. requests this Court seal the exhibits described in this motion

 that will be introduced into evidence at the evidentiary hearing to be held on December 3 2020.

                  IV.     CERTIFICATE OF GOOD FAITH CONFERENCE

         The undersigned hereby certifies that, pursuant to Middle District Local Rule 3.01(g), it

 has conferred with counsel for Siemens Energy, Inc. (“SEI”) in a good faith effort to resolve the

 issues raised by this Motion. Mitsubishi “is authorized to state that, solely for purposes of the

 motion for preliminary injunction and the upcoming evidentiary hearing on December 3, 2020,

 SEI does not object to the specific relief requested in Section III, titled Conclusion, of this Motion

 to the extent Mitsubishi asserts that the listed and described exhibits contain trade secrets under

 the Act. However, SEI reserves the right to examine witnesses on the public nature of some of the

 information contained in the listed and described exhibits, and to challenge the trade secret nature

 of any and all of these exhibits in other stages of the proceedings after discovery and further

 investigation. As reflected in its responsive papers to the motion for preliminary injunction, SEI

 focuses its opposition on the lack of imminent threat of irreparable harm and mootness due to

 SEI’s remedial measures. The absence of any specific objection to the relief requested in Section

 III of this Motion is not an admission that Mitsubishi’s factual assertions are true and correct.

 Indeed, SEI disputes Mitsubishi’s characterization of many of the facts, including but not limited

 to the assertion that SEI “acknowledged misappropriation and sharing of Mitsubishi’s Trade

 Secrets.” SEI reserves the right to challenge the filing or use of any exhibits to the extent that

 Mitsubishi seeks to use versions of documents produced by Dominion rather than Siemens.”




                                                  20
 #80582761_v1
Case 6:20-cv-01845-WWB-DCI Document 44 Filed 12/01/20 Page 21 of 21 PageID 539




         Date: December 1, 2020

                                             Respectfully submitted,

                                             /s/ Ben W. Subin
                                             Ben W. Subin
                                             Florida Bar No. 982776
                                             David E. Cannella
                                             Florida Bar No. 983837
                                             Benjamin J. Robinson
                                             Florida Bar No. 60426
                                             Holland & Knight LLP
                                             200 South Orange Avenue, Suite 2600
                                             Orlando, Florida 32801
                                             (p) 407-244-5127; (f) 407-244-5288
                                             ben.subin@hklaw.com
                                             david.cannella@hklaw.com
                                             ben.robinson@hklaw.com

                                             Counsel for Plaintiff Mitsubishi Hitachi Power
                                             Systems Americas, Inc. n/k/a Mitsubishi Power
                                             Americas, Inc.


                                CERTIFICATE OF SERVICE

         I hereby certify that on December 1, 2020, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic Filing to
 all counsel of record.

                                             /s/ Ben Subin
                                             Ben W. Subin




                                               21
 #80582761_v1
